Citation Nr: 1229626	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  10-40 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a November 20, 2006 Board decision that denied an initial compensable rating for bilateral tinnitus for the period from March 9, 1966 to March 19, 1970.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The moving party had active service from June 1958 to March 1961.

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on November 20, 2006, in which the Board denied a claim for entitlement to an initial compensable rating for service-connected bilateral tinnitus, for the period from March 9, 1966 to March 19, 1970.


FINDINGS OF FACT

1.  The November 2006 Board decision denied a claim for entitlement to an initial compensable rating for service-connected bilateral tinnitus, for the period from March 9, 1966 to March 19, 1970.

2.  The Board's decision of November 2006 was supported by evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The November 20, 2006 Board decision denying entitlement to an initial compensable rating for service-connected bilateral tinnitus, for the period from March 9, 1966 to March 19, 1970 was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

A motion for reversal or revision of prior Board decisions due to CUE is not a claim but a "collateral attack" on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. § 5103 and 5103A and, consequently, the notice and development provisions of the statutes and regulations do not apply in CUE adjudications.  Livesay v. Principi, 15 Vet. App. 165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  No further discussion regarding the duty to assist is required.

II.  Analysis

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE. Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2011).

CUE is a very specific and rare kind of error.  It is the kind of error, whether of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2011)

In order for CUE to exist, the evidence must show that (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied, and (2) the error is "undebatable" and the sort that which, had it not been made, would have manifestly changed the outcome at the time it was made.  In reviewing this evidence, determinations of CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)); see also 38 C.F.R. § 20.1403(b)(1) (2011). 

If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c) (2011); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist or disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2011).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2011).  Finally, the "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2011).

A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative, and also must identify the specific issue, or issues, to which the motion pertains.  Moreover, the motion must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with these requirements shall be dismissed without prejudice to be refiled under this subpart.  38 C.F.R. § 20.1404 (2011); see also Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE. 38 C.F.R. § 20.1411(a) (2011). 


In this case, the Moving Party submitted a motion in September 2010, arguing that there was CUE in the Board's November 2006 decision that denied an initial compensable rating for tinnitus for the period from March 9, 1966 to March 19, 1970.  

He raised the following argument in support of his claim.   He contends that he should be entitled to monetary compensation beginning at the date of injury for his service-connected tinnitus.  He asserts that because VA approved his claim for service connection for tinnitus, effective March 9, 1966, he should receive a compensable rating effective the same date as the grant of service connection.  Lastly, he disagrees with the Board's findings that no compensation is available for tinnitus under the former regulations in place from 1966 to 1970.    

Citing to the Board's recitation of the history of this case in the November 2006 decision, the Moving Party requested an initial compensable disability evaluation for tinnitus for the period from March 9, 1966 to March 19, 1970.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO assigned an initial noncompensable evaluation under 38 C.F.R. § 4.84b, Diagnostic Code (DC) 6260 (1966), which was the appropriate DC under the Schedule for Rating Disabilities at that time.  According to the Code, tinnitus was to be provided a noncompensable disability evaluation.  Compensable disability ratings were only for allowance in accordance with 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8046. Diagnostic Codes 8045 and 8046, in turn, referred to brain disease due to trauma and cerebral arteriosclerosis, respectively, as organic diseases of the central nervous system. 

Under Diagnostic Code 8045, purely subjective complaints such as headaches, dizziness, insomnia and tinnitus, which were symptoms of a brain trauma could be rated as 10 percent disabling in accordance with Diagnostic Code 9304 (for a mental disorder characterized as a chronic brain syndrome associated with brain trauma).  This rating could not be combined with any other rating for a disability due to brain trauma.  But, purely neurological disabilities due to brain trauma, such as hemiplegia, epileptic seizures, and facial nerve paralysis, were to be rated under the diagnostic codes specifically dealing with such disabilities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (1966). 

According to Diagnostic Code 8046, purely subjective complaints such as headaches, dizziness, insomnia and tinnitus, which were symptoms of a brain trauma could be rated as 10 percent disabling in accordance with Diagnostic Code 9306 (for a mental disorder characterized as a chronic brain syndrome associated with a circulatory disturbance other than cerebral arteriosclerosis).  This rating could not be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis.  But, purely neurological disabilities due to brain trauma, such as hemiplegia, epileptic seizures, and facial nerve paralysis, were to be rated under the diagnostic codes specifically dealing with such disabilities.  And, the diagnosis of cerebral arteriosclerosis must be substantiated by the entire clinical picture.   See 38 C.F.R. § 4.124a, Diagnostic Code 8046 (1966). 

The Board notes that the provisions for rating tinnitus were not amended until March 1976, wherein the Schedule for Rating Disabilities allowed for a 10 percent disability evaluation for tinnitus. 

The Moving Party has not asserted, and there is no indication, that the correct facts were not before the Board in November 2006; rather, he argues that the appropriate regulations were not adequately applied during the adjudication of the claim or that, in the alternative, that in spite of the regulations, he should still be entitled to a compensable rating for the period in question.   In this regard, the Moving Party contends that the regulation allowing for the payment of benefits in effect from March 1966 to March 1970 does not provide an alternative in the event that compensation was not payable during the time in question for tinnitus. 

As mentioned above, to warrant revision of the November 2006 Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  There is no indication that such error exists. The 2006 Board decision reviewed the Schedule for Rating Disabilities in existence for evaluating tinnitus during the period from 1966 to March 1970 and determined that such ratings did not provide for a compensable disability evaluation for tinnitus during that time period.  

The Board also considered alternative diagnostic codes also available for consideration during that time period.  Notably, the Board discussed that the provisions for a schedule evaluation of 10 percent required that the Moving Party have tinnitus as a symptom of a trauma to the brain or cerebral arteriosclerosis.   However, in reviewing the evidence of record, the Board addressed a June 1961 letter from Dr. E indicating that the onset of the Moving Party's tinnitus coincided with his bilateral hearing loss, which was associated with acoustic trauma as a result of noise exposure from "weapon firing execution."  Further, the Board pointed out that despite the Moving Party's claims, at his August 2006 Board hearing, that the weapons exposure in service was of such a type as to be similar to a head injury, none of the medical evidence of record, including his service medical records and evidence from the period at issue (1966 to 1970) or thereafter, shows that the Moving Party had chronic brain syndrome due to a trauma to the brain or cerebral arteriosclerosis.

In this case, there is no indication that the Board failed to apply the correct statutory and regulatory provisions to the correct and relevant facts when rendering this decision.  As previously mentioned, simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  

The record shows that in spite of the Moving Party's assertions, the November 2006 Board decision was consistent with and reasonably supported by the evidence then of record and the existent legal authority for evaluating tinnitus during the period from 1966 to 1970.   In this case, absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the November 2006 Board decision.  Accordingly, the movant's claim must be denied. 


ORDER

The motion to reverse or revise the November 20, 2006 Board decision that denied an initial compensable rating for bilateral tinnitus for the period from March 9, 1966 to March 19, 1970, is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


